*1374ORDER DENYING TRANSFER
Before the Panel:* Defendant in the Southern District of Florida Florida State action, moves under 28. U.S.C, § 1407 to centralize pretrial proceedings in the Middle District of Florida. This litigation currently consists of 20 actions listed on Schedule A and pending in ten districts.1
Defendants in five actions join the motion.2 Defendant in the District of Maryland action opposes centralization or, alternatively suggests centralization in the District of Maryland. Common plaintiff, Live Face on Web, LLC (Live Face) opposes centralization 'or, alternatively, supports the Middle District of Florida as transferee district.
On the basis of the papers filed and the hearing-session held, we'conclude that centralization is not necessary for the convenience of the parties and witnesses or to further the just and efficient conduct of the litigation. While most actions will involve common factual questions regarding the validity of Live Face’s copyright and the proper measure of damages, we have found that a “trend of quick-dismissals” can signal that centralization is not warranted. In re: ArrivalStar S.A. Fleet Mgmt. Sys. Patent Litig., 802 F.Supp.2d 1378, 1379 (J.P.M.L.2011). Here, a little more than two months after the filing of the instant motion for centralization, more than a third of the actions involved have been resolved. Given that these actions thus far have not “required significant judicial attention,” we find that centralization would not promote the just and efficient conduct of the litigation. Id. Rather, it appears that alternatives to centralization — such as employing a shared expert and coordinating common depositions — can minimize any overlap in pretrial proceedings.
IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.
SCHEDULE A
MDL No. 2674 — IN RE: LIVE FACE ON WEB, LLC COPYRIGHT LITIGATION

Central District of California

LIVE FACE ON WEB, LLC v. GREGORY S. SANDERSON, ET AL., C.A. No. 2:15-06358'
LIVE FACE ON WEB, LLC v. LONG NGOC PHAN DMD, INC., ET AL., C.A. No. 5:15-01388
LIVE FACE ON WEB, LLC v.- AZ METROWAY, INC., ET AL., C.A. No. 5:15-01701
LIVE FACE ON WEB, LLC v. AMERICAN COMPANION AND CAREGIVERS, INC., ET AL., C.A. No. 5:15-01702 .

Middle District of Florida

LIVE FACE ON WEB, LLC v. JACKSON & JOYCE FAMILY DENTISTRY, P.L., C.A. No. 5:15-00232

*1375
Southern District of Florida

LIVE FACE ON WEB, LLC v. FLORIDA STATE REALTY GROUP, INC., C.A. No. 0:15-60972

District of Maryland

LIVE FACE ON WEB, LLC v. BALTIMORE ’ COUNTY EMPLOYEES FEDERAL CREDIT UNION, C.A. No. 1:15-02018

District ofNewJersey

LIVE, FACE ON WEB, LLC v. SMART MOVE SEARCH, INC., ET AL., C.A. No. 1:15-04198
LIVE FACE ON WEB, LLC v. BROK- . ERSBULLPEN, LLC, ET AL., C-A. No. 1:15-06838
LIVE FACE ON WEB, LLC v. HIPPOCRATIC SOLUTIONS, LLC, ET AL., C.A. No. 1:15-06874

Southern District of New York

LIVE FACE ON WEB, LLC v. FIVE BORO MOLD SPECIALIST, INC-, C.A. No. 1:15-04779 ■
LIVE FACE ON WEB, LLC v. MICHAEL ADAIR TECHNOLOGY CONSULTING LLC, ET AL., C.A. No. 1:15-04809

Southern District of New York

LIVE FACE ON WEB, LLC v. BIBLIO HOLDINGS, LLC* ET AL., C.A. No. 1:15-04848

Eastern District of Pennsylvania

LIVE FACE ON WEB, LLC v. BAKER, ET AL., C.A. No. 2:15-00862
LIVE FACE ON WEB, LLC v. THE CONTROL GROUP MEDIA COMPANY, INC., ET’AL.j C.A. No. 2:15-01306
LIVE FACE ON' WEB, LLC v. EXTREME GYM, INC., ET AL., C.A. No. 2:15-02836
LIVE FACE ON WEB, LLC v. EXPRESS SIGN OUTLET, INC., ET AL., C.A. No. 5:15-03765

Eastern District of Texas

LIVE FACE ON WEB, LLC v. SUPREME FOOD SERVICES, INC., ET AL., C.A. No. 6:15-00654

Northern District of Texas

LIVE FACE ON WEB, LLC v. MCDONALD, ET AL., C.A. No. 4:15-00490

Western District of Texas

LIVE FACE ON WEB, LLC v. MORENO, ET AL., C.A. No. 5:15-00539

 Judge Marjorie O. Rendell and Judge Lewis A. Kaplan took no part in the decision of this matter.


. The motion originally included 32 actions, but twelve actions since have been dismissed, settled, or otherwise resolved. The copyright claims by Live Face against defendants have been resolved in another two actions, but the actions remain open due to the presence of pending third party claims.


. Defendants in one Southern District of New York action initially suggested centralization in the Southern District of New York, but counsel for movant represented in a notice of presentation of oral argument that these defendants support centralization in the Middle District of Florida, as do defendants in four additional actions.